Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on April 14, 2022, the applicant has submitted an amendment filed on June 27, 2022; amending claims 1, 3, 10, 12, 18, and 20; cancelling claims 5 and 14; and arguing to traverse the rejection of claims 1-2, 4, 6-9, 10-11, 13, and 15-19.
Reasons for Allowance
Claims 1-4, 6-13, and 15-20 are allowed. The claims will be renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: the combination of Reddy and Koyama, et al. do not disclose or fairly suggest removing, by said processor, optical noise from each said text region, wherein said removing said optical noise from each said text region comprises: encoding, by said processor, each said text region as a total semantic vector of
each said text region; enabling, by said processor, a 3x3 window to divide each said text region into multiple sub-regions such that each sub-region of said multiple sub-regions is encoded as
a 1x300 vector; and generating, by said processor based on said total semantic vector, a dot product for each said sub-region, wherein each said dot product comprises a specific score
representing an importance level for each said sub-region, as defined by independent claims 1, 10, and 18. It is for this reason and in combination with all of the other elements of the claims that claims 1-4, 6-13, and 15-20 are allowed over Reddy and Koyama, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665